Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final Office Action is in reply to the arguments/amendments filed 6/2/2021.
Claims 1, 4 and 13 have been amended.
Claim 2 was previously cancelled.
Claim 5 is cancelled.
Claim 22 is a new claim.
Claims 1, 3, 4 and 6-22 are pending. 
Response to Amendments/Arguments
With respect to applicant’s remarks regarding the 35 USC 103 rejection and the prior art, applicant’s arguments have been considered but are not persuasive. Applicant states,“…Neither Tomita nor Desai disclose at least "An Energy Management system comprising: an analysis engine including at least one facility data input and at least one control output and configured to . . suggest actions to bring energy equipment operation back into a range predicted by the one or more energy models and to receive input from the user accepting or declining implementation of the actions" as previously recited in dependent claim 5 and now recited in independent claims 1 and 13 as amended..”, and that, “…An act of providing recommendations for energy-saving measures or for improving energy efficiency cannot be validly equated with "suggest[ing] actions to bring energy equipment operation back into a range predicted by the one or more energy models" as recited in claims 1 and 13. Applicant then states, “…Recommendations for energy-saving measures or for improving energy efficiency are recommendations that, if implemented, would cause the energy equipment operation to deviate from the range predicted by the one or more energy models by causing the energy consumption to be lower than predicted by the one or more energy models…” Examiner respectfully disagrees and does not consider the references to be as limiting as applicant avers.  With respect to the limitation, “…suggest actions to bring energy equipment operation back into a range predicted by the one or more energy models and to receive input from the user accepting or declining implementation of the actions…”, Examiner points applicant to Desai, ¶22: “…managing energy consumption may include detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances, where suitable facilities are available to do so. A step of activating or deactivating an appliance may include requesting confirmation by a human operator, and may involve the manual and/or automated operation of the appliance via a remote interface…”; and ¶23: “…the step of managing energy consumption may include: [0024] sending to an operator information regarding energy consumption and/or alerts relating to abnormal events (for example, via email, SMS messaging, messages transmitted to a specific remote software application, and/or other means); [0025] receiving from the operator an instruction for operation of one or more appliances associated with the premises (eg via email, SMS messaging, messages transmitted using a specific remote software application, or other means); and [0026] controlling said one or more appliances in accordance with the operator instructions…”;¶81: “…Turning firstly to the event-based management, at step 404 this is initiated when an abnormal event is detected. An abnormal event may be any unusual or unexpected energy consumption, which is not consistent with historical usage patterns 312 and/or expected patterns 308 based upon the profile 304. The controller 102 may be programmed to identify and/or infer a specific cause for an abnormal event. For example, the controller 102 may be programmed and configured to detect that a particular appliance is switched on at a time when, according to the profile 304, the premises is not usually occupied and the appliance is not usually in use…”;¶83: “…Where an automated response is not available, the controller 102 may generate an alert to be delivered to one or more human operators, at step 410. For example, the controller 102 may be programmed to send an SMS message to one or more cellular telephone numbers advising of the abnormal event. The human operator is therefore alerted to the event, and may take appropriate corrective action, if warranted. Thus, at step 412 the controller 102 may receive an instruction, for example also via an SMS message, or via a web interface or similar, for control of a particular appliance…”) Tomita is used to teach a power demand/supply management system which can minimize an effect to a comfort while allowing individual consumers to accomplish a goal of saving money on electricity, and which can ensure an appropriate demand suppressing plan level of a whole power system. Desai teaches a method, which can be updated adaptively in response to ongoing actual usage patterns, thereby enabling ongoing monitoring and management of energy consumption that is specific (ie customised) to the premises. Desai further teaches from the perspective of management of energy consumption, the prediction of expected energy usage enables the controller 102 to identify deviations from anticipated consumption, which may then be used as the basis for generation of relevant warnings, alerts, and/or to apply controls to one or more appliances so as to reduce energy consumption. Hence, Examiner maintains that the combination of Tomita and Desai teach the intended function of applicant’s limitation. Applicant then states, “…The asserted combinations of references fail to disclose or suggest "wherein the analysis engine is configured to receive data from lighting sensors of the facility and to incorporate the data from the lighting sensors into the one or more energy models" as recited independent claim 9. In the rejection of this claim the Examiner points to a section of Yeo that discloses that Enterprise Energy Management data may include "lightning/atmospheric disturbance data" (Yeo paragraph [0034], emphasis added). Data regarding lighting cannot be validly equated with "data from lighting sensors."…” Applicant’s arguments have been considered, but are not persuasive. Applicant should consider the monitoring and managing power usage, appliances, utilities …”; ¶62: “…controller 102 is interfaced to one or more metering units 104, which have the ability at least to provide time-dependent readings of energy consumption (ie such as time-of-use or interval meters)…Power is supplied 106, via the metering units 104, to the various tenancies within the premises. In particular, each tenant has a number of energy-consuming appliances 108, such as lighting, heating and/or cooling appliances, computers and peripherals, and so forth. The office building also typically includes shared systems and appliances, such as lighting, heating, cooling and so forth within common areas. In general, a premises may also include energy-generating appliances, such as roof-mounted solar panels. All such appliances, connected via the power supply system 106, are able to be monitored and managed within the system 100…”;¶93: “…utility control…”; Figs 8a and 8b device control panel including meters and energy-consuming devices and appliance control and status including monitoring light (#802 “Light is ON”) and Fig 8b Consumption Measurement #804;) Examiner interprets the appliances #108, metering units #104 and or control units for utilities (i.e. lighting) of Desai as teaching the intended function of applicant’s lighting sensor. Moreover, Yeo ¶34 teaches that the EEM system components may share EEM data with one another, it further teaches external and internal data sources including but not limited to Electrical Operation Data…Power Quality Data…Consumption Data…Event Data….Financial Data…WAGES data lighting, transformers, etc.) that can have characteristics that affect the amount of energy they use and the cost associated with energy use—see Yeo ¶47. Examiner further points applicant to Yeo, ¶56 where it distinctly describes lighting loads how the energy used for each load (of the individual devices) can be determined/calculated and factored into the system model. Examiner contends that Desai teaches applicant’s lighting and Yeo further teaches lighting equipment loads, hence also teaches the limitation, “…wherein the analysis engine is configured to receive data from lighting sensors of the facility and to incorporate the data from the lighting sensors into the one or more energy models"…”. Applicant subsequently argues, “…The asserted combinations of references fail to disclose or suggest "wherein the analysis engine is further configured to predict future energy system anomalies and take action to prevent the future energy system anomalies" as recited in dependent claim 12. The disclosure of Desai, cited by the Examiner as allegedly being a disclosure of the subject matter of claim 12, of "identifying and/or predicting potential energy-saving strategies" (Desai paragraph [0022]) or "prediction of expected energy usage" (Desai paragraph [0075]) is not a disclosure of "predicti[ng] future energy system anomalies" or "tak[ing] action to prevent the future energy system anomalies" as recited…”. Applicant’s arguments have been considered however, Examiner respectfully disagrees. Applicant’s disclosure generically teaches, page 3, lines 11, 12: “…the analysis engine is further configured to predict future energy system anomalies and take action to prevent the future energy system anomalies…", and on page 10, “… The analysis engine determines the energy system control parameters required to maintain energy use close to that predicted by the energy models developed and adjusts those output parameters as required. When presenting the user with information about flagged energy use events, the service may also suggest action(s) it can take to mitigate future, similar events and in some instances, implement the action(s). Desai discloses at ¶22: “…managing energy consumption may include detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances, where suitable facilities are available to do so. A step of activating or deactivating an appliance may include requesting confirmation by a human operator, and may involve the manual and/or automated operation of the appliance via a remote interface. Managing energy consumption may further include identifying and/or predicting potential energy-saving strategies, such as a reduction in standby power consumption…”; and ¶23: “…the step of managing energy consumption may include: [0024] sending to an operator information regarding energy consumption and/or alerts relating to abnormal events (for example, via email, SMS messaging, messages transmitted to a specific remote software receiving from the operator an instruction for operation of one or more appliances associated with the premises (eg via email, SMS messaging, messages transmitted using a specific remote software application, or other means); and [0026] controlling said one or more appliances in accordance with the operator instructions…”;¶81: “… An abnormal event may be any unusual or unexpected energy consumption, which is not consistent with historical usage patterns 312 and/or expected patterns 308 based upon the profile 304. The controller 102 may be programmed to identify and/or infer a specific cause for an abnormal event. For example, the controller 102 may be programmed and configured to detect that a particular appliance is switched on at a time when, according to the profile 304, the premises is not usually occupied and the appliance is not usually in use…”;¶83: “…Where an automated response is not available, the controller 102 may generate an alert to be delivered to one or more human operators, at step 410. For example, the controller 102 may be programmed to send an SMS message to one or more cellular telephone numbers advising of the abnormal event. The human operator is therefore alerted to the event, and may take appropriate corrective action, if warranted. Thus, at step 412 the controller 102 may receive an instruction, for example also via an SMS message, or via a web interface or similar, for control of a particular appliance…”¶149: “…The system also provides a graphical user interface, which enables users to review actual energy consumption data, along with predictions and prospective saving strategies calculated and suggested by the  provide users with real-time alerts in relation to unexpected or abnormal energy consumption events, and allows users to issue commands remotely for the controlling of appliances and other energy-consuming or -generating devices…”)). Examiner interprets the system reviewing consumption data and predictions, detecting abnormal events, sending an alert, activating and deactivating appliances, and /or user permanently overriding or modifying appliance parameters of Desai as teaching the intended function of this limitation. Hence, Examiner contends Desai teaches the intended function of dependent claim 12. Applicant subsequently avers, “…The asserted combinations of references fail to disclose or suggest "wherein the energy analysis engine monitors one of a security system and a calendar service of the facility and provides the one or more control commands response to a determination of a change in an occupancy pattern of the facility based on data from the one of the security system and the calendar service" as recited in dependent claim 20. The Examiner asserts that Desai discloses the subject matter of this claim, but it does not. There is no disclosure or suggestion in Desai of any energy analysis engine monitoring a security system or calendar service of a facility…” Applicant’s arguments have been considered but are not persuasive, Examiner contends that Desai teaches the intended function of applicant’s limitation, “…wherein the energy analysis engine monitors one of a security system and a calendar service of the facility and provides the one or more control commands response to a determination of a change in an occupancy pattern of the facility based on data from the one of the security system and the calendar service…” see at least Desai, Abstract:“…managing energy consumption associated with premises includes firstly generating (302) and storing an initial energy profile (304) of the premises. The profile (304) includes information characterising the premises, such as occupancy patterns, function of the premises, geographical location, installed appliances (108), and so forth…”;¶14-¶27;¶14: “…provides "context-aware" management of energy consumption associated with a particular premises, such as an office, domestic home, or other energy-consuming facility. In particular, each such premises may be characterised by its own unique profile, which can be updated adaptively in response to ongoing actual usage patterns, thereby enabling ongoing monitoring and management of energy consumption that is specific (ie customised) to the premises…”; ¶15: “…Information in the energy profile may include a variety of characteristic information relating to the geographic location of the premises, the size, content and nature of use of the premises, and typical times of use of the premises…”;¶16: “…the profile may include information relating to daily and/or weekly occupancy patterns, such as the time of day during which the premises is occupied, and the number of occupants. The information may also include the size of the premises, and associated information such as the layout of the premises, number of rooms, and so forth …”; ¶22: “…managing energy consumption may include detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances, where suitable activating or deactivating an appliance may include requesting confirmation by a human operator, and may involve the manual and/or automated operation of the appliance via a remote interface…The method may also include alerting a human operator if it is detected that one or more appliances may have inadvertently been left on…”;¶110: “…provide the user with suggestions for improving energy efficiency, and/or introduce automated controls to implement such strategies… [0111] based upon offline/online climate data, an optimum set temperature may be computed, eg the user may be advised that by setting an internal temperature only one or two degrees higher during summer substantial energy savings may be available;¶149: “…provides a graphical user interface, which enables users to review actual energy consumption data, along with predictions and prospective saving strategies calculated and suggested by the system…provide users with real-time alerts in relation to unexpected or abnormal energy consumption events, and allows users to issue commands remotely for the controlling of appliances and other energy-consuming or -generating devices. The system therefore provides timely and persuasive prompts that enable effective action to reduce energy consumption in the short term, as well as facilitating long-term behavioural change…”Applicant’s disclosure generally teaches page 4, lines 16-19: “…the energy analysis engine monitors one of a security system and a calendar service of the facility and provides the one or more control commands response to a determination of a change in an occupancy pattern of the facility based on data from the one of nformation relating to daily and/or weekly occupancy patterns, such as the time of day during which the premises is occupied, and the number of occupants (¶16, ¶107-¶109); including detecting abnormal events, generating corresponding alerts including activating and deactivating appliances(¶22, ¶149). While Desai does not recite verbatim a security system and calendar service, Examiner contends that the premises and occupancy patterns such as time of day, and time of use of the premises including providing the user with suggestions for improving energy efficiency, and/or introduce automated controls to implement such strategies teaches the intended function of applicant’s security system and calendar service. Examiner therefore asserts Desai does in fact teach the limitations of dependent claim 20. Applicant then generally states that the limitation (previously cited in dependent claim 4), “…wherein the steps the analysis engine should take [to account for a change in business operation] include updating the energy model for the energy equipment to indicate a permanent change to the correlations between the energy use of energy equipment and the energy drivers and control parameters of the energy equipment based on data associated with the instance of the change in business operation …” (now new claim 22)  further distinguishes over the asserted combinations of references because none of the references, alone or in combination disclose or suggest the above referenced limitation. Applicant’s arguments have been considered but are not persuasive. Desai teaches a method of managing energy consumption associated with a premises, including generating and storing an initial energy profile of the premises. Desai further teaches at ¶109: “…any changes in apparent usage pattern may be used as the basis for consumption management measures, such as providing the user with appropriate alert messages…The user can also provide the system with information either temporarily or permanently overriding or modifying the parameters presently held in the profile…”;¶110: “…The system may also be configured to provide the user with suggestions for improving energy efficiency, and/or introduce automated controls to implement such strategies…”Figs 5-10; ¶149: “…a graphical user interface, which enables users to review actual energy consumption data, along with predictions and prospective saving strategies calculated and suggested by the system. The system is also able to provide users with real-time alerts in relation to unexpected or abnormal energy consumption events, and allows users to issue commands remotely for the controlling of appliances and other energy-consuming or -generating devices. The system therefore provides timely and persuasive prompts that enable effective action to reduce energy consumption in the short term, as well as facilitating long-term behavioural change…”. Therefore Examiner contends that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 8, 9, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al., US Patent Application Publication No US 2011/0282505A1, in view of Desai et al., US Patent Application Publication No US 2013/0173322A1.
With respect to Claim 1,
Tomita discloses,
an analysis engine including at least one facility data input and at least one output (Fig 1, ¶27: “…power management device…supplies power…¶28…meter reading terminal device…”) and 5 configured to: create instances of predefined energy model templates to model, different equipment types being represented by different energy model templates (Fig 2, … electrical equipment control table 48 … energy consumption model…”;¶29: “…includes devices subjected to a power consumption suppression at the consumer, such as an air conditioner, and a lighting equipment…”), the energy model templates defining one or more of input energy use, energy drivers, and/or control parameters for the respective energy equipment types (¶39: “…The system-operation management server 20 manages the electric generating capacity of an electricity generator, etc., sets a demand suppression plan level of the whole power system, and supplies the plan to the power demand/supply management server 10…”;¶60: “…energy consumption model 50 is data defining a model for predicting a electricity daily load curve relative to the electrical-equipment control contents of each consumer, a weather condition, and an electricity unit meter-charge, etc…)
receive, through the at least one facility data input, facility data from other information technology (IT) systems of the facility related to the one or more of input energy use, energy driver, and/or control parameters for the respective equipment types;(Fig 1, ¶35: “…The power management device 1 includes a power demand/supply management server 10, a system-operation management server 20, a weather information server 30, a consumer DB (Data Base) 40, a communication server 60, and a meter-reading server 70…”;Fig 2, ¶42: “…The consumer DB 40 stores data relating to the equipment of the consumer needing a power supply and setting of such equipment…”;¶44: “…the electrical equipment control table (electrical equipment control information) 48, electrical-equipment-control-table evaluation data 49, and energy consumption model 50….”;¶54:”… FIG. 3A, the comfort restraint data 471 has electrical equipment 21 subjected to restraint and a parameter thereof in association with a cost evaluation value within a range of the possible value of that parameter…”;¶55: “…when the maximum set temperature of each air conditioner from 12:00 to 13:00 is between 23.degree. C. to 28.degree. C., the set temperature is across plural ranges in the table of the comfort restraint data 471 at 12:00 to 13:00, the higher cost evaluation value is taken, which is "60". However, when the set temperature is across plural ranges, an average value thereof may be taken…”;¶60: “…FIG. 2, the electrical equipment control table 48 is data defining the control contents to the electrical equipment 21 in a year at each consumer…”)
determine correlations between the input parameters of energy use, energy drivers, and control parameters of the different energy equipment types and develop one 15 or more energy models predicting energy use of the different energy equipment types based on the energy drivers and control parameters (¶60,¶61: “…As shown in FIG. 4, the electrical equipment control table 48 has control target information 482 and control contents information 483 in association with each other for each applied period 481…”;¶66: “…The energy consumption model 50 is data defining a model for predicting a electricity daily load curve relative to the electrical-equipment control contents of each consumer, a weather condition, and an electricity unit meter-charge, etc…”;¶67: “…a following (formula 1) is an example model that predicts 48 pieces of power consumption per 30 minutes in a day from parameters, such as a weather condition (an external temperature), an air conditioner set temperature, and an electricity unit meter-charge per 30 minutes…”;¶83: “…The power demand/supply management server 10 simulates a electricity daily load curve, an annual electricity bill, and a total cost evaluation value, etc., using the generated energy consumption model and the control preference data 47 relating to a condition on the comfort of the consumer and an annual electricity bill, and generates the best electrical equipment control table 48…”;¶103) 
Tomita discloses all of the above limitations, Tomita does not distinctly describe the following limitations, but Desai however as shown discloses,
compare the data received from the other IT systems and energy consumption of the energy equipment types to the one or more energy models to determine if an unexpected change in facility energy use associated with a change in a business operation at the facility has occured (Fig 4, ¶22-¶24; ¶22: “…detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances…”;¶81: “…Turning firstly to the event-based management, at step 404 this is initiated when an abnormal event is detected. An abnormal event may be any unusual or unexpected energy consumption, which is not consistent with historical usage patterns 312 and/or expected patterns 308 based upon the profile 304. The controller 102 may be programmed to identify and/or infer a specific cause for an abnormal event. For example, the controller 102 may be programmed and configured to detect that a particular appliance is switched on at a time when, according to the profile 304, the premises is not usually occupied and the appliance is not usually in use…”)
control the activity of energy equipment in a facility(Fig 4, ¶22-¶24; ¶22: “…Managing energy consumption may also include activating and deactivating appliances…”; ¶82: “…automatically activate and/or deactivate the appliance in such circumstances…..”)
control operation of the energy equipment in the facility responsive to a determination that the change in business operation has occurred(¶22-¶24; ¶22: “…detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances…”¶82: “…the controller 102 determines whether an automated response is available for the particular abnormal event detected. For example, in the case of particular appliances the controller 102 may be programmed to automatically activate and/or deactivate the appliance in such circumstances… automatically shut down an appliance, such as an air conditioner, when it is unexpectedly active at particular times of day, and/or in particular weather conditions”
and suggest actions to bring energy equipment operation back into a range predicted by the one or more energy models and to receive input from the user accepting or declining implementation of the actions.(¶22: “…managing energy consumption may include detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances, where suitable facilities are available to do so. A step of activating or deactivating an appliance may include requesting confirmation by a human operator, and may involve the manual and/or automated operation of the appliance via a remote interface…”; ¶23: “…the step of managing energy consumption may include: [0024] sending to an operator information regarding energy consumption and/or alerts relating to abnormal events (for example, via email, SMS messaging, messages transmitted to a specific remote software application, and/or other means); [0025] receiving from the operator an instruction for operation of one or more appliances associated with the premises (eg via email, SMS messaging, messages transmitted using a specific remote software application, or other means); and [0026] controlling said one or more appliances in accordance with the operator instructions…”;¶81: “…Turning firstly to the event-based management, at step 404 this is initiated when an abnormal event is detected. An abnormal event may be any unusual or unexpected energy consumption, which is not consistent with historical usage patterns 312 and/or expected patterns 308 based upon the profile 304. The controller 102 may be programmed to identify and/or infer a specific cause for an abnormal event. For example, the controller 102 may be programmed and configured to detect that a particular appliance is switched on at a time when, according to the profile 304, the premises is not usually occupied and the appliance is not usually in use…”;¶83: “…Where an automated response is not available, the controller 102 may generate an alert to be delivered to one or more human operators, at step 410. For example, the controller 102 may be programmed to send an SMS message to one or more cellular telephone numbers advising of the abnormal event. The human operator is therefore alerted to the event, and may take appropriate corrective action, if warranted. Thus, at step 412 the controller 102 may receive an instruction, for example also via an SMS message, or via a web interface or similar, for control of a particular appliance…”;¶109: “…The user can also provide the system with information either temporarily or permanently overriding or modifying the parameters presently held in the profile…”;¶110: “…The system may also be configured to provide the user with suggestions for improving energy efficiency, and/or introduce automated controls to implement such strategies…”)
Tomita discloses a power demand/supply management system which can minimize an effect to a comfort while allowing individual consumers to accomplish a goal of saving money on electricity, and which can ensure an 

With respect to Claim 3,
Tomita and Desai disclose all of the above limitations, Desai further discloses,
wherein the analysis engine is configured to receive 30 feedback from the user that (a) confirms whether or not the correlations presented are valid (¶22: “…A step of activating or deactivating an appliance may include ;¶23: “…the step of managing energy consumption may include: [0024] sending to an operator information regarding energy consumption and/or alerts relating to abnormal events (for example, via email, SMS messaging, messages transmitted to a specific remote software application, and/or other means); [0025] receiving from the operator an instruction for operation of one or more appliances associated with the premises (eg via email, SMS messaging, messages transmitted using a specific remote software application, or other means); and [0026] controlling said one or more appliances in accordance with the operator instructions…”;  and (b) steps the analysis engine should take to account for the change in business operation(¶22: “…managing energy consumption may include detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances, where suitable facilities are available to do so… may also include alerting a human operator if it is detected that one or more appliances may have inadvertently been left on…”; ¶109: “…The user can also provide the system with information either temporarily or permanently overriding or modifying the parameters presently held in the profile…”)
Tomita and Desai are directed to the same field of endeavor since they are related to managing energy consumption associated with a 

With respect to Claim 4,
Tomita and Desai disclose all of the above limitations, Desai further discloses,
wherein the steps the analysis engine should take include one of adjusting the energy model for the energy equipment for just the instance of the change in business operation (¶86: “…the user interface also enables an operator to provide control input to the controller 102. For example, the operator may be enabled to turn particular appliances on and off, to change appliance settings, and to direct other operations of the controller 102. This facility may be used to reduce power consumption, by turning off unused appliances, or to activate appliances that may be required outside "normal" usage periods or patterns. For example, a user may wish to activate a heater and/or other appliances for the benefit of a person who is home due to illness on a weekday, and to avoid being provided with alerts relating to the abnormal use of such appliances. If the operator uses the graphical interface to issue control instructions, the decision step 420 directs flow to step 422, wherein the controller 102 applies the requested controls …”;  ¶109: “…The user can also provide the system with information either temporarily or permanently overriding or modifying the parameters presently held in the profile…”)
Tomita and Desai are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power demand/supply management system of Tomita with the method/system of managing energy consumption as taught by Desai since it provides an interface for the user to monitor daily energy consumption information and/or control/modify system parameters (¶22-¶24,¶108, ¶109).

With respect to Claim 6,
Tomita and Desai disclose all of the above limitations, Desai further discloses,
wherein the analysis engine is configured to output one or more signals through the at least one control output that implement one or more actions to 15 bring energy equipment operation back into a range predicted by the one or more energy models responsive to detecting an instance of an event not predicted by the one or more energy models.(Fig 4,¶ 22-¶24; ¶22: “…detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances…”;¶81: “…the controller 102 may be programmed and configured to detect that a particular appliance is switched on at a time when, according to the profile 304, the premises is not usually occupied and the appliance is not usually in use…”;¶82: “…the controller 102 determines whether an automated response is available for the particular abnormal event detected. For example, in the case of particular appliances the controller 102 may be programmed to automatically activate and/or deactivate the appliance in such circumstances… automatically shut down an appliance, such as an air conditioner, when it is unexpectedly active at particular times of day, and/or in particular weather conditions”)
Tomita and Desai are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power demand/supply management system of Tomita with the method/system of managing energy consumption as taught by Desai since it allows for detecting abnormal events and automatically controlling (activating and deactivating) an appliance (¶22-¶34, ¶81, ¶82).




With respect to Claim 8,
Tomita and Desai disclose all of the above limitations, Tomita further discloses,
wherein the analysis engine is configured to receive data from the internet including one or more of weather, financial, and security related data, 25 and to incorporate the data from the internet into the one or more energy models.(¶35: “…The power management device 1 includes a power demand/supply management server 10, a system-operation management server 20, a weather information server 30, a consumer DB (Data Base) 40, a communication server 60, and a meter-reading server 70…”;¶40: “…The weather information server 30 stores past data on weather conditions, such as a temperature and a humidity location by location, and supplies a forecasting value relating to a future weather condition to the power demand/supply management server 10…”)

With respect to Claim 9,
Tomita and Desai disclose all of the above limitations, Desai further discloses,
wherein the analysis engine is configured to receive data from lighting sensors of the facility and to incorporate the data from the lighting sensors into the one or more 30 energy models.(Fig 1, ¶61: system 100…management of energy consumption…monitoring and managing power usage, appliances, utilities …”; ¶62: “…controller 102 is interfaced to one or more metering units 104, which have the ability at least to provide time-dependent readings of energy consumption (ie such as metering units 104, to the various tenancies within the premises. In particular, each tenant has a number of energy-consuming appliances 108, such as lighting, heating and/or cooling appliances, computers and peripherals, and so forth. The office building also typically includes shared systems and appliances, such as lighting, heating, cooling and so forth within common areas. In general, a premises may also include energy-generating appliances, such as roof-mounted solar panels. All such appliances, connected via the power supply system 106, are able to be monitored and managed within the system 100…”;¶93: “…utility control…”; Figs 8a and 8b device control panel including meters and energy-consuming devices and appliance control and status including monitoring light (#802 “Light is ON”) and Fig 8b Consumption Measurement #804;”) Examiner interprets the appliances #108, metering units #104 and or control units for utilities (i.e. lighting) of Desai as teaching the intended function of applicant’s lighting sensor.
Tomita and Desai are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power demand/supply management system of Tomita with the method/system of managing energy consumption as taught by Desai since it allows for monitoring and managing power usage of appliances, utilities, 

With respect to Claim 12,
Tomita and Desai disclose all of the above limitations, Desai further discloses,
wherein the analysis engine is further configured to predict future energy system anomalies and take action to prevent the future energy system 15 anomalies (¶22: “…managing energy consumption may include detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances, where suitable facilities are available to do so. A step of activating or deactivating an appliance may include requesting confirmation by a human operator, and may involve the manual and/or automated operation of the appliance via a remote interface…”; and ¶23: “…the step of managing energy consumption may include: [0024] sending to an operator information regarding energy consumption and/or alerts relating to abnormal events (for example, via email, SMS messaging, messages transmitted to a specific remote software application, and/or other means); [0025] receiving from the operator an instruction for operation of one or more appliances associated with the premises (eg via email, SMS messaging, messages transmitted using a specific remote software application, or other means); and [0026] controlling said one or more appliances in accordance with the operator instructions…”;¶81: “… An abnormal event may be any unusual or unexpected energy consumption, which is not consistent with historical usage patterns 312 and/or expected patterns 308 based upon the profile 304. The controller 102 may be programmed to identify and/or infer a specific cause for an abnormal event. For example, the controller 102 may be programmed and configured to detect that a particular appliance is switched on at a time when, according to the profile 304, the premises is not usually occupied and the appliance is not usually in use…”;¶83: “…Where an automated response is not available, the controller 102 may generate an alert to be delivered to one or more human operators, at step 410. For example, the controller 102 may be programmed to send an SMS message to one or more cellular telephone numbers advising of the abnormal event. The human operator is therefore alerted to the event, and may take appropriate corrective action, if warranted. Thus, at step 412 the controller 102 may receive an instruction, for example also via an SMS message, or via a web interface or similar, for control of a particular appliance…”;¶149: “…The system also provides a graphical user interface, which enables users to review actual energy consumption data, along with predictions and prospective saving strategies calculated and suggested by the system. The system is also able to provide users with real-time alerts in relation to unexpected or abnormal energy consumption events, and allows users to issue commands remotely for the controlling of appliances and other energy-consuming or -generating devices…”) Applicant’s disclosure generically teaches, page 3, lines 11, 12: “…the analysis engine is further configured to predict future energy system anomalies and take action to prevent the future energy system anomalies…", and on page 10, “… The analysis engine determines the energy system control parameters required to maintain energy use close to that predicted by the energy models developed and adjusts those output parameters as required. When presenting the user with information about flagged energy use events, the service may also suggest action(s) it can take to mitigate future, similar events and in some instances, implement the action(s)…”. Examiner interprets the system reviewing consumption data and predictions, detecting abnormal events, sending an alert, activating and deactivating appliances, and /or user permanently overriding or modifying appliance parameters of Desai as teaching the intended function of this limitation.
Tomita and Desai are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power demand/supply management system of Tomita with the method/system of managing energy consumption as taught by Desai since it allows for reviewing energy consumption data along with predictions and 

With respect to claim 22,
Tomita and Desai disclose all of the above limitations, Desai further discloses,
wherein the steps the analysis engine should take include updating the energy model for the energy equipment to indicate a permanent change to the correlations 5 between the energy use of energy equipment and the energy drivers and control parameters of the energy equipment based on data associated with the instance of the change in business operation(¶109: “…, any changes in apparent usage pattern may be used as the basis for consumption management measures, such as providing the user with appropriate alert messages…The user can also provide the system with information either temporarily or permanently overriding or modifying the parameters presently held in the profile…”;¶110: “…The system may also be configured to provide the user with suggestions for improving energy efficiency, and/or introduce automated controls to implement such strategies…”Figs 5-10; ¶149: “…a graphical user interface, which enables users to review actual energy consumption data, along with predictions and prospective saving strategies calculated and suggested by the system. The system is also able to provide users with real-time alerts in relation to unexpected or abnormal energy consumption events, and allows users to issue 
Tomita and Desai are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power demand/supply management system of Tomita with the method/system of managing energy consumption as taught by Desai since it provides an interface for the user to monitor daily energy consumption information, provide alerts and/or issue commands to control/modify system parameters (Fig 5-10, ¶22-¶24,¶108, ¶109, ¶149).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita, Desai in further view of Nye, et al., US Patent Application Publication No US 2015/0160935A1.
With respect to Claim 7,
Tomita and Desai disclose all of the above limitations, the combination of Tomita and Desai does not describe the following limitation, but Nye however as shown discloses,
wherein the analysis engine is configured, after initial installation, to enter a training phase in which it queries a network of the facility to 20 determine the different energy equipment types present in the facility and the other IT systems present in the facility.(¶29: “…installation detection module 205 may be configured to detect an installation of a device at a premises such as a home or place of business…upon detecting the installation of the device at the premises, querying module 210 may query the device being installed for a device identifier… the device being installed may be a component of a home automation system…”;¶31: “…a processor on the control panel may detect the control panel being installed. Additionally, or alternatively, the processor on the control panel may detect a component being installed (e.g., a motion detector, etc.)…”;claim 20: “…detect an installation of a device at a premises; upon detecting the installation of the device at the premises, query the device for a device identifier; and upon identifying the device identifier, query a repository for device configuration information based on the identified device identifier..”) Examiner interprets the detecting an installation of a device as taught by Nye as teaching the intended function of applicant’s training phase.
Nye discloses a method/system for automating components of a premises via a network. Tomita, Desai and Nye are directed to the same field of endeavor since they are related to managing device configuration information associated with a customer’s facility/premises. Therefore, it .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita, Desai in further view of Yeo, et al., US Patent Application Publication No US 2004/0225649A1.
With respect to Claim 10,
Tomita and Desai disclose all of the above limitations, the combination of Tomita and Desai does not describe the following limitation, but Yeo however as shown discloses,
wherein the other IT systems of the facility include one or more of an enterprise resource planning system, a calendar service, a manufacturing execution system, a data center infrastructure management system, a finance system, a supervisory control and data acquisition system, a customer relationship management system, a transportation management system, a human resource system, and an enterprise asset management system..(¶46: “…Other sources of information like weather, pricing, occupancy, environmental emissions, production schedules, inventory levels, Enterprise Resource Planning ("ERP") data, etc. can also be used in making the future predictions more accurate… Customer Relationship Management ("CRM"), Enterprise Application Integration, Salesforce Automation Software, Operational Support Systems, Business Intelligence, Industrial Process Automation, Building Management Systems and Manufacturing Execution Systems…”)
Yeo discloses a real-time Enterprise Energy Management system including several integrated applications which identify variables that drive the energy use of a facility. Once the energy drivers have been identified they can be used in a variety of ways including to set planning levels, execute energy savings measures, track performance and estimate actual savings. Tomita, Desai and Yeo are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power demand/supply management system of Tomita with the method/system of managing energy consumption of Desai and the method/system for identifying energy drivers as taught by Yeo since it allows for profiling and identifying relationships between various variables in the energy management to help optimize business and energy costs (¶46).

With respect to Claim 11,
Tomita and Desai disclose all of the above limitations, the combination of Tomita and Desai does not describe the following limitation, but Yeo however as shown discloses,
further comprising a second analysis engine associated with a second facility and in communication with the analysis engine, the analysis engine configured to collect data from 10 the second analysis engine for use in decision making regarding actions to improve operation of the energy equipment.(Fig 1a, ¶7: “…FIG. 1b depicts an exemplary Instantaneous Cost Engine output…”; ¶8: “…EEM System requests and receives tariff information from a Distributed Rate Engine…”;¶23: “…The EEM system also may be coupled with hardware components such as computers, relays, metering devices and other Intelligent Electronic Devices ("IEDs"). It is appreciated that an EEM system includes both hardware and software components and may be coupled using a network, such as an LAN, WAN, Intranet or the Internet network. It can also be appreciated that the network connections can include wireless connectivity…”;¶28: “…the disclosed embodiments relate to an EEM software system 100 that may collect data from various types of EEM data sources and create useful information based on that data…”;¶30: “…The EEM software server 101 may be coupled with a utility 107, a generator 108, a substation 109, and an industrial facility 110 and so This resulting information can be used for Energy Analytics and in other EEM systems… The rate engine can reside on a different computer from the EEM software, possibly even managed by a different company like an application service provider ("ASP"). Additionally by separating the rate engine from the EEM software, different types of devices, like an IED, can query the rate engine…”)
Yeo discloses a real-time Enterprise Energy Management system including several integrated applications which identify variables that drive the energy use of a facility. Once the energy drivers have been identified they can be used in a variety of ways including to set planning levels, execute energy savings measures, track performance and estimate actual savings. Tomita, .

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo, Desai, in further view of Nye.
Yeo discloses,
installing an energy analysis engine in an Energy Management system in communication with a facility network, (Abstract: “…An application for determining energy drivers is disclosed. The application analyzes quantity metadata and energy usage data to determine at least one relationship. The quality of the relationship is further assessed. Based on the determined relationship and the assessed quality, the energy driver is identified…”:;¶23: “…The EEM system may include one or several of the following software based applications, components or sub-systems: Automated expert control of energy cost management, instantaneous cost engine, inference engine for the Energy Cost Analysis ("ECA"), energy analytics products and services, disaggregation of loads, automatic energy calculation by Supervisory Control And Data Acquisition ("SCADA") program, distributed enterprise rate engine, incremental rate engine, web service for transient analysis, identifying and tracking of energy drivers, monitoring reliability and efficiency of energy systems, energy management notification systems, aggregation and consolidation of historical data from independent EEM systems, improvements to energy management data storage systems, enterprise energy management log, demand responses, and web based display and reporting of energy and energy management variables or data...the EEM system may include one or several of the applications, either integrated or stand-alone. The EEM system also may be coupled with hardware components such as computers, relays, metering devices and other Intelligent Electronic Devices ("IEDs")…”;¶37: “…an Energy Driver Application 120 that automatically finds energy drivers for a specific system, without the user or owner of the system having to know what the drivers are in advance…”;¶67: “…, the software can monitor operating parameters (both electrical and non-electrical) and calculate the compound efficiency of the process based on the efficiency of individual process components…”) Applicant’s disclosure generally teaches installing an energy analysis engine in a computer system in communication with a facility network (pg 10, line 25- pg 11 line 2), and 
access data feeds from the one or more enterprise systems(Fig 1a, ¶30: “…The EEM software server 101 may be coupled with a utility 107, a generator 108, a substation 109, and an industrial facility 110 and so forth through network 102. The entities 107-110 may record and report various types of EEM data that is sent to the EEM software server 101…the devices 107-110 should be construed broadly to include various different types of computing devices that may transfer various types of energy consumption data to the EEM software server 101, as well as access the EEM software server 101 to use the EEM software application located thereon…”; ¶37: “…an Energy Driver Application 120 that automatically finds energy drivers for a specific system, without the user or owner of the system having to know what the drivers are in advance…¶42: “…The Energy Drivers Application 120 accepts various inputs, including energy usage data, which may come from the IEDs 105, wireless device 103, utility 107, generator 108, substation 109, industrial facility 110, database server 111 or other source of energy usage data…”; ¶43: “…The Processing Module 124 transmits the relationships and the identified energy drivers resulting from of the searching and analyzing to the Output Module 126…This can be done by transmitting the output to a particular destination, by making it available for access such as on a web server, or via an application programming interface ("API"). The outputted relationships may then be used to manage energy usage to reduce usage and cost. In one embodiment, all identified energy drivers and an associated measure of the quality of the relationship to which they are associated are output via the Output Module 126…”;;Fig 4, ¶60: “…A rate or tariff engine is a set of software components than can convert energy data and Time-Of-Use data (and possibly other relevant inputs such as weather/temperature etc) into cost/billing information. This resulting information can be used for Energy Analytics and in other EEM systems… The rate engine can reside on a different computer from the EEM software, possibly even managed by a different company like an application service provider ("ASP"). Additionally by separating the rate engine from the EEM software, different types of devices, like an IED, can query the rate engine…”)
identify one or more facility energy driver parameters represented in the data feeds from the one or more enterprise systems(¶37-¶44;¶42: “…The Energy Drivers Application 120 accepts various inputs, including energy usage data, which may come from the IEDs 105, wireless device 103, utility 107, generator 108, substation 109, industrial facility 110, database server 111 or other source of energy usage data…”; ¶43: “…The Processing Module 124 transmits the relationships and the identified energy drivers resulting from of the searching and analyzing to the Output Module 126,… all identified energy drivers and an associated measure of the quality of the relationship to which they are associated are output via the Output Module 126. The output energy drivers may be ranked or otherwise sorted based on the accompanying quality assessment. In alternative embodiments, quality assessment is performed for each determined relationship and only those energy drivers associated with determined relationships which satisfy defined quality criteria, either statically or dynamically defined, are output via Output Module 126…”;¶66: “…Information about the energy system configuration, such as which equipment is installed in series or parallel, can be entered either manually or through some automated process
build an energy model correlating the one or more facility energy driver 25 parameters with facility energy consumption; (¶35-¶37; ¶36: “…Once these energy drivers have been identified they can be used in a variety of ways including to set planning levels, execute energy savings measures, track performance and estimate actual savings….providing software that: accepts time series data of a potential energy driver, accepts time series data of energy usage and/or energy cost, examines the two data sets for relationships that can be used to model the impact of the driver on energy use/cost and finally explains the results using actual and sample relationship graphs and plain language descriptions. The software may suggest none to many potential relationships and the user may choose to accept none, any, or all of them for future ongoing use. Once a relationship has been identified, the system will use it as an input to a set of standard energy management tools such as: load profiles, best fit lines, CUMulative SUM of variances ("CUSUM") charts, control charts, saving reports, etc. These resulting automatically generated tools can then be used to manage energy use/cost by maintaining ongoing control and monitoring over the energy driver…”)
Yeo discloses all of the above limitations, Yeo does not distinctly describe the following limitations, but Desai however as shown discloses,
adjust one or more 30 operating parameters of one or more energy consuming and/or energy producing devices at the facility responsive to a detected change in a correlation between the one or more facility energy driver parameters and the facility energy consumption(Fig 4, ¶22-¶24; ¶22: “…detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances…”; ¶82: “…in the case of particular appliances the controller 102 may be programmed to automatically activate and/or deactivate the appliance in such circumstances… automatically shut down an appliance, such as an air conditioner, when it is unexpectedly active at particular times of day, and/or in particular weather conditions…”)
flag an instance of an event not predicted by the energy model and present an indication of correlations between energy use of one of the one or more energy consuming and/or energy producing devices associated with the event and the energy drivers and operating parameters of the one of the one or more energy consuming and/or energy producing devices to a user or the Energy Management system for further action in the facility. (Fig 4, ¶79-¶82;¶80: “…Consumption management, which includes both automated functions performed by the controller 102, and partially or wholly manual functions initiated by one or more human operators, is based upon the input 402 of relevant information from the profile 304, predicted usage 308 and actual usage 312…the analysis and display of information to a user, for example via GUI device 112, which facilitates monitoring of energy consumption of the premises, assists the user to gain a greater understanding of energy provides opportunities for the user to make decisions and behavioural changes which will result in reduced energy consumption…”;¶81: “…An abnormal event may be any unusual or unexpected energy consumption, which is not consistent with historical usage patterns 312 and/or expected patterns 308 based upon the profile 304. The controller 102 may be programmed to identify and/or infer a specific cause for an abnormal event…”;¶83: “…the controller 102 may generate an alert to be delivered to one or more human operators, at step 410. For example, the controller 102 may be programmed to send an SMS message to one or more cellular telephone numbers advising of the abnormal event. The human operator is therefore alerted to the event, and may take appropriate corrective action…”;¶149: “…The system also provides a graphical user interface, which enables users to review actual energy consumption data, along with predictions and prospective saving strategies calculated and suggested by the system. The system is also able to provide users with real-time alerts in relation to unexpected or abnormal energy consumption events, and allows users to issue commands remotely for the controlling of appliances and other energy-consuming or -generating devices. The system therefore provides timely and persuasive prompts that enable effective action to reduce energy consumption in the short term, as well as facilitating long-term behavioural change…”)


(¶29: “…installation detection module 205 may be configured to detect an installation of a device at a premises such as a home or place of business…upon detecting the installation of the device at the premises, querying module 210 may query the device being installed for a device identifier… the device being installed may be a component of a home automation system…”;¶31: “…a processor on the control panel may detect the control panel being installed. Additionally, or alternatively, the processor on the control panel may detect a component being installed (e.g., a motion detector, etc.)…”;claim 20: “…detect an installation of a device at a premises; upon detecting the installation of the device at the premises, query the device for a device identifier; and upon identifying the device identifier, query a repository for device configuration information based on the identified device identifier…”)
Nye discloses a method/system for identifying and automating components of a premises via a network. Yeo, Desai and Nye are directed to the same field of endeavor since they are related to managing device configuration information associated with a customer’s facility/premises. Therefore, it 

With respect to Claim 14,
Yeo, Desai and Nye disclose all of the above limitations, Yeo further discloses,
wherein the energy analysis engine accesses one or more data feeds from the internet that are relevant to the facility energy consumption and incorporates correlations between energy driver parameters represented in the one or 5 more data feeds from the internet and the facility energy consumption into the energy model.(¶21: “…changes to energy usage can be patterned, modeled and analyzed using historical databases and other non-measured information to see how costs may change. …”;¶30: “…The EEM software server 101 may be coupled with a utility 107, a generator 108, a substation 109, and an industrial facility 110 and so forth through network 102. The entities 107-110 may record and report various types of EEM data that is sent to the EEM software server 101…”;¶36: “…accepts time series data of a potential energy driver, accepts time series data of energy usage and/or energy cost, examines the two data sets for relationships that can be used to model the impact of the driver on energy use/cost and finally explains the results using actual and sample relationship graphs and plain language descriptions. The software may suggest none to many potential relationships and the user may choose to accept none, any, or all of them for future ongoing use. Once a relationship has been identified, the system will use it as an input to a set of standard energy management tools…”)

With respect to Claim 15,
Yeo, Desai and Nye disclose all of the above limitations, Yeo further discloses,
wherein the energy analysis engine requests a user to validate one or more correlations between the one or more facility energy driver 10 parameters and the facility energy consumption.(¶36: “…accepts time series data of a potential energy driver, accepts time series data of energy usage and/or energy cost, examines the two data sets for relationships that can be used to model the impact of the driver on energy use/cost and finally explains the results using actual and sample relationship graphs and plain language descriptions. The software may suggest none to many potential relationships and the user may choose to accept none, any, or all of them for future ongoing use …”)


With respect to Claim 16,
Yeo, Desai and Nye disclose all of the above limitations, Yeo further discloses,
wherein a user manually links the energy analysis engine to one or more additional enterprise systems and the energy analysis engine incorporates correlations between energy driver parameters represented one or more data feeds from 15 the one or more additional enterprise systems and the facility energy consumption into the energy model.(¶36: “…An important part of managing energy use is to identify variables that drive the energy use. Once these energy drivers have been identified they can be used in a variety of ways including to set planning levels, execute energy savings measures, track performance and estimate actual savings. The current state of the art depends on specialized knowledge and manual investigation (perhaps using software such as spreadsheets). One approach consists of providing software that: accepts time series data of a potential energy driver, accepts time series data of energy usage and/or energy cost, examines the two data sets for relationships that can be used to model the impact of the driver on energy use/cost and finally explains the results using actual and sample relationship graphs and plain language descriptions. The software may suggest none to many potential relationships and the user may choose to accept none, any, or all of them for future ongoing use…”;¶47: “…A further embodiment allows the user to enter an equipment inventory list of the devices (such as motors, generators, lighting, transformers, etc.) that can have characteristics that affect the amount of energy they use and the cost associated with this energy use. Possible modifications along with the resultant affects on the power system can also be entered. Cost information for various modifications and desired payback period can also be entered into the EEM system…”)

With respect to Claim 17,
Yeo, Desai and Nye disclose all of the above limitations, Desai further discloses,
wherein the energy analysis engine updates the energy model in response to a change in a determined correlation between the one or more 20 facility energy driver parameters and the facility energy consumption and automatically updates the one or more operating parameters of the one or more energy consuming and/or energy producing devices at the facility responsive to the update to the energy model.(¶107: “…Actual usage may then be monitored over a predetermined period, for example on a day by day basis…”; ¶108: “…Profile adaptation may then be performed… Actual patterns of heating/cooling energy consumption may differ from those predicted, and the corresponding times in the profile may be adapted accordingly. Preferably, on initial installation, the values are adapted more rapidly and/or in larger increments, however after a few weeks of tuning the values may be altered in smaller degrees…”;¶109: “…The user can also provide the system with information either temporarily or permanently overriding or modifying the parameters presently held in the profile. For example, the user can advise the system, eg via the GUI, if they are going to be absent for a particular period, or if they wish to prevent further adaptation of a particular pattern after a period of adaptation…”;¶115: “…the system may be configured to adaptively set target temperatures within the residence to an acceptable compromise between energy efficiency and desired temperature, within a predetermined range, depending upon whether significant savings may be achieved by allowing appropriately small variations from a desired set temperature…”)
Yeo, Desai and Nye are directed to the same field of endeavor since they are related to managing device configuration information associated with a customer’s facility/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for identifying energy drivers of Yeo with the method/system for identifying device configuration information of Nye and the techniques for managing energy consumption associated with a premises as taught by Desai since it allows for the adaptation of a particular pattern after a period of time whereby the initial parameters of a profile are modified. (¶107-¶108).

With respect to Claim 18,
Yeo, Desai and Nye disclose all of the above limitations, Desai further discloses,
wherein the energy analysis engine highlights 25 unexpected changes in facility energy use to a user of the facility.(¶149: “…use of an energy profile of the premises, which is adaptively updated in accordance with actual usage and other factors (eg user input), such that the system is "context aware", and automatically customisable to the particular characteristics of the premises. The system also provides a graphical user interface, which enables users to review actual energy consumption data, along with predictions and prospective saving strategies calculated and suggested by the system. The system is also able to provide users with real-time alerts in relation to unexpected or abnormal energy consumption events, and allows users to issue commands remotely for the controlling of appliances and other energy-consuming or -generating devices. …”)
Yeo, Desai and Nye are directed to the same field of endeavor since they are related to managing device configuration information associated with a customer’s facility/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for identifying energy drivers of Yeo with the method/system for identifying device configuration information of Nye and the techniques for managing energy consumption associated with 

With respect to Claim 19,
Yeo, Desai and Nye disclose all of the above limitations, Desai further discloses,
wherein the energy analysis engine automatically discovers new energy consumption drivers for the facility energy consumption and automatically incorporates the new energy consumption drivers into the energy model.(Fig 4-6, ¶88, ¶89; ¶96, ¶97, ¶108: “…Profile adaptation … Actual patterns of heating/cooling energy consumption may differ from those predicted, and the corresponding times in the profile may be adapted accordingly. Preferably, on initial installation, the values are adapted more rapidly and/or in larger increments, however after a few weeks of tuning the values may be altered in smaller degrees…”;¶109: “…After a sufficient period of adaptation, which may be determined by a reduction in variability between predicted and actual usage, any changes in apparent usage pattern may be used as the basis for consumption management measures, such as providing the user with appropriate alert messages, as described above with reference to FIG. 4. The user can also provide the system with information either temporarily or permanently overriding or modifying the parameters presently held in the profile…”;¶110: “…the system may implement pre-heating and/or pre-cooling based upon typical return times, ¶133-¶136…”)
Yeo, Desai and Nye are directed to the same field of endeavor since they are related to managing device configuration information associated with a customer’s facility/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for identifying energy drivers of Yeo with the method/system for identifying device configuration information of Nye and the techniques for managing energy consumption associated with a premises as taught by Desai since it allows for the adaptation of a particular pattern after a period of time whereby the initial parameters of a profile are modified. (¶107-¶108).

With respect to Claim 20,
Yeo, Desai and Nye disclose all of the above limitations, Desai further discloses,
wherein the energy analysis engine monitors one of a security system and a calendar service of the facility and provides the one or more control commands response to a determination of a change in an occupancy pattern of the facility based on data from the one of the security system and the calendar service. (Abstract:“…managing energy consumption associated with premises includes firstly generating (302) and storing an initial energy profile (304) of the premises. The profile (304) includes information characterising the premises, such as occupancy patterns, function of the premises, geographical location, installed appliances (108), and so forth…”;¶14-¶27;¶14: “…provides "context-aware" management of energy consumption associated with a particular premises, such as an office, domestic home, or other energy-consuming facility. In particular, each such premises may be characterised by its own unique profile, which can be updated adaptively in response to ongoing actual usage patterns, thereby enabling ongoing monitoring and management of energy consumption that is specific (ie customised) to the premises…”; ¶15: “…Information in the energy profile may include a variety of characteristic information relating to the geographic location of the premises, the size, content and nature of use of the premises, and typical times of use of the premises…”;¶16: “…the profile may include information relating to daily and/or weekly occupancy patterns, such as the time of day during which the premises is occupied, and the number of occupants. The information may also include the size of the premises, and associated information such as the layout of the premises, number of rooms, and so forth …”; ¶22: “…managing energy consumption may include detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances, where suitable facilities are available to do so. A step of activating or deactivating an appliance may include requesting confirmation by a human operator, and may involve the manual and/or automated operation of the appliance via a remote interface…The method may also include alerting a human operator if it is detected that one or more appliances may have inadvertently been left on…”;¶109: “…The user can also provide the system with information either temporarily or permanently overriding or modifying the parameters presently held in the profile. For example, the user can advise the system, eg via the GUI, if they are going to be absent for a particular period, or if they wish to prevent further adaptation of a particular pattern after a period of adaptation…”;¶110: “…provide the user with suggestions for improving energy efficiency, and/or introduce automated controls to implement such strategies… [0111] based upon offline/online climate data, an optimum set temperature may be computed, eg the user may be advised that by setting an internal temperature only one or two degrees higher during summer substantial energy savings may be available;¶149: “…provides a graphical user interface, which enables users to review actual energy consumption data, along with predictions and prospective saving strategies calculated and suggested by the system…”)
Applicant’s disclosure generally teaches page 4, lines 16-19: “…the energy analysis engine monitors one of a security system and a calendar service of the facility and provides the one or more control commands response to a determination of a change in an occupancy pattern of the facility based on data nformation relating to daily and/or weekly occupancy patterns, such as the time of day during which the premises is occupied, and the number of occupants (¶16, ¶107-¶109); including detecting abnormal events, generating corresponding alerts including activating and deactivating appliances(¶22). While Desai does not recite verbatim a security system and calendar service, Examiner contends that the premises and occupancy patterns such as time of day, and time of use of the premises including providing the user with suggestions for improving energy efficiency, and/or introduce automated controls to implement such strategies teaches the intended function of applicant’s security system and calendar service.
Yeo, Desai and Nye are directed to the same field of endeavor since they are related to managing device configuration information associated with a customer’s facility/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for identifying energy drivers of Yeo with the method/system for identifying device configuration information of Nye and the techniques for managing energy consumption associated with a premises as 

With respect to Claim 21,
Yeo, Desai and Nye disclose all of the above limitations, Yeo further discloses,
wherein the energy analysis engine communicates data to a second analysis engine associated with a second facility for use in decision making regarding actions to improve operation of the one or more energy consuming and/or producing devices.( Fig 1a, ¶7: “…FIG. 1b depicts an exemplary Instantaneous Cost Engine output…”; ¶8: “…EEM System requests and receives tariff information from a Distributed Rate Engine…”;¶23: “…The EEM system also may be coupled with hardware components such as computers, relays, metering devices and other Intelligent Electronic Devices ("IEDs"). It is appreciated that an EEM system includes both hardware and software components and may be coupled using a network, such as an LAN, WAN, Intranet or the Internet network. It can also be appreciated that the network connections can include wireless connectivity…”;¶28: “…the disclosed embodiments relate to an EEM software system 100 that may collect data from various types of EEM data sources and create useful information based on that data…”;¶30: “…The EEM software server 101 may be coupled with a utility 107, a generator 108, a substation 109, and an industrial facility This resulting information can be used for Energy Analytics and in other EEM systems… The rate engine can reside on a different computer from the EEM software, possibly even managed by a different company like an application service provider ("ASP"). Additionally by separating the rate engine from the EEM software, different types of devices, like an IED, can query the rate engine…”)





Conclusion



































References cited but not used:
Marie et al., US Patent Application Publication No 2016/0371412A1, “System for Processing Data and Modelling for Analysis of the Energy Consumption of a Site”, relating to measurement of data and of modelling of this data to allow analysis of the energy consumption of sites such as residential buildings, commercial premises, factories and data centres.
Smith, US Patent No US6785592B1, “System and method for energy management”, relating to management of energy sources in a complex or facility.
Gray, US Patent Application Publication No US2013/0151179A1, “Automated monitoring for changes in energy consumption patterns”, relating to monitoring for changes in parameters to energy models.
Anderson et al., US Patent Application Publication No US2015/0178865A1 “Total property optimization system for energy efficiency and smart buildings”, relating to improving the efficiency and reliability of the operation of buildings held by a property owner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                      /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629